Case 2:14-cr-20034-MFL-MKM ECF No. 126, PageID.1199 Filed 12/10/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 14-cr-20034
                                                   Hon. Matthew F. Leitman
v.

ERRIC DEVOHN WATKINS

     Defendant.
__________________________________________________________________/

               ORDER GRANTING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 68)

      Defendant Erric Devohn Watkins is a federal prisoner incarcerated at FCI

Yazoo City Low in Yazoo, Mississippi. He is serving a sentenced imposed by this

Court in 2016 in connection with his conviction for being a felon in possession of a

firearm. (See Judgment, ECF No. 72.)

      On August 11, 2020, Watkins filed a motion for compassionate release. (See

Mot., ECF No. 68.) The Court held video hearings on Watkins’ motion on October

21, 2020, and December 10, 2020. (See Notices of Hearing, ECF Nos. 118, 124.)

For the reasons stated on the record during the December 10, 2020, motion hearing,

Watkins’ motion is GRANTED.

      The custodial portion of Watkins’s sentence is reduced to time served. He

shall immediately be released from custody. Upon his release, Watkins shall travel



                                         1
Case 2:14-cr-20034-MFL-MKM ECF No. 126, PageID.1200 Filed 12/10/20 Page 2 of 3




directly by automobile to his mother’s home in Georgia where he shall live. Watkins

and all others with him in the automobile shall wear face masks during the drive.

For the first 14 days after Watkins arrives at his mother’s home, he shall remain

inside his mother’s house. And for the same 14-day period, he shall quarantine

within the house – meaning he shall remain in a room that is separate and apart from

all other residents of the house to the extent possible. And when, during the 14-day

quarantine period, it is unavoidable for Watkins to be in a separate room, he shall

wear a face mask. Finally, Watkins shall contact his supervising probation officer

within 48 hours after he first arrives at home.

      Also, upon Watkins’ release from custody, he shall immediately begin serving

the three years of supervised release that the Court imposed in Watkins’ Judgment.

(See Judgment, ECF No. 72, PageID.607.)           Watkins shall be supervised by the

Probation Department in the Northern District of Georgia. The Court has been

informed that that Department has agreed to conduct the supervision.             While

supervision is being transferred to the Northern District of Georgia, jurisdiction shall

remain with this Court.

      The Court adds as a condition of supervised release that Watkins shall be

subject to home confinement (with location monitoring) at his mother’s residence

for a period of 10 months. The supervising probation officer assigned to Watkins’

case shall choose the location monitoring equipment. The Court will waive the costs



                                           2
Case 2:14-cr-20034-MFL-MKM ECF No. 126, PageID.1201 Filed 12/10/20 Page 3 of 3




of monitoring due to Watkins’ indigence. During this ten-month period of home

confinement, Watkins shall not leave his mother’s residence other than for

employment or to look for employment, religious services or activities, educational

programming, medical appointments, substance abuse and/or mental health

treatment programs, appointments with counsel, and/or other activities approved in

advance by his supervising probation officer. (Watkins may not leave his mother’s

residence at all during the initial 14-day quarantine period, except in the case of a

medical emergency.) In all other respects, Watkins’ original sentence remains

unchanged.

       IT IS SO ORDERED.
                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: December 10, 2020               UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 10, 2020, by electronic means and/or
ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                         3
